Citation Nr: 1626390	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  12-31 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an effective date prior to December 1, 2003, for the award of service connection for coronary artery disease (CAD).

2.  Entitlement to an initial disability evaluation in excess of 10 percent for CAD prior to May 10, 2011.

3.  Entitlement to an initial disability evaluation in excess of 30 percent for CAD from May 10, 2011, through June 12, 2011.

4.  Entitlement to an initial disability evaluation in excess of 60 percent for CAD from June 13, 2011.

5.  Entitlement to an effective date prior to June 13, 2011, for the award of a total disability evaluation based upon individual unemployability (TDIU). 



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from May 1965 to November 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal of August 2011 and September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In August 2014, this matter was last before the Board and remanded for further development.

Additional evidence consisting of service personnel records received in May 2015 and a VA form 21-4140 Employment Questionnaire submitted by the Veteran in July 2015, were added to the file after the issuance of the April 2015 Supplemental Statement of the Case.  Review of the evidence shows that the evidence is not pertinent to the issue adjudicated in the decision.  38 C.F.R. § 19.37, 38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board finds that the Veteran is not prejudiced from the Board proceeding with a decision below.


FINDINGS OF FACT

1.  On December 1, 2003, the Veteran filed a claim for service connection of ischemic heart disease (CAD).  No prior correspondence can reasonably be construed as a claim for service connection of  ischemic heart disease.

2.  Prior to May 10, 2011, CAD did not manifest by chronic or acute chronic congestive heart failure, a workload of 7 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope, cardiac hypertrophy or dilatation, or left ventricular ejection fraction of 50 percent or less.

3.  From May 10, 2011, through June 12, 2011, CAD did not manifest by chronic or acute chronic congestive heart failure, a workload of 5 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope, cardiac hypertrophy or dilatation, or left ventricular ejection fraction of 50 percent or less.

4.  From June 13, 2011, CAD did not manifest by chronic congestive heart failure, a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope, or left ventricular ejection fraction of 30 percent or less.

5.  Prior to June 13, 2011, the Veteran's service-connected disabilities were not of such severity as to render him unable to obtain or maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to December 1, 2003, for the grant of service connection for CAD have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 3.816 (2015).

2.  Prior to May 10, 2011, the criteria for an evaluation in excess of 10 percent for CAD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.100, 4.104, Diagnostic Codes 7005, 7006 (2015).

3.  From May 20, 2011, through June 12, 2011, the criteria for an evaluation in excess of 30 percent for CAD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.100, 4.104, Diagnostic Codes 7005, 7006 (2015).

4.  From June 13, 2011, the criteria for an evaluation in excess of 60 percent for CAD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.100, 4.104, Diagnostic Codes 7005, 7006 (2015).

5.  The criteria for the award of a TDIU prior to June 13, 2011, have not been met, and the case does not warrant referral for consideration of individual unemployability on an extraschedular basis.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the CAD claim, the RO provided the appellant pre-adjudication notice by a letter dated in May 2011.  In a November 2014, letter the RO  notified the Veteran of the evidence and information necessary to substantiate the award of a TDIU.  Following that notice, the matter was readjudicated.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  
VA has obtained the Veteran's service and VA records, and assisted the Veteran in obtaining evidence.  No medical examination is necessary to address the matter because there is adequate medical evidence of record to address the severity of the Veteran's CAD throughout the applicable period.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Effective Date, Nehmer Grant

VA received the Veteran's claim for service connection of CAD on December 1, 2003, but there is no claim or communication dated prior to this regarding CAD.  In a June 2004 rating decision, the RO denied entitlement to CAD, status-post coronary artery bypass grafting (CABG).  The Veteran disagreed with this determination in March 2005, and in May 2005 the RO issued a Statement of the Case (SOC) on the issue.  However, the Veteran did not file a Substantive Appeal and the matter was abandoned.  

In March 2011, the Veteran again filed for service connection of CAD.  In issuing the ratings on appeal, the Agency of Original Jurisdiction (AOJ) assigned an effective date of December 1, 2003, for the award of service connection for CAD.  

Generally, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

The AOJ has construed the December 1, 2003, claim as marking the date of the Veteran's claim for service connection of CAD, under the rules applicable to determining effective dates in cases such as this where the award is based upon a liberalizing law pertaining to diseases associated with exposure to certain herbicide agents.  See 38 C.F.R. § 3.309(e) (2015) (listing ischemic heart disease as a disease that shall be service-connected even though there is no record of such disease during service for certain veterans, including those who were exposed to herbicide agents during service in the Republic of Vietnam).  Ischemic heart disease was added to the list of diseases associated with exposure to certain herbicide agents effective August 31, 2010.  See 75 Fed. Reg. 53202 (Aug. 31, 2010).

Although the effective date of the liberalizing law at issue is August 31, 2010, effective dates of certain awards of service connection are governed pursuant to the orders of a United States district court in the class-action case arising from Nehmer v. United States Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991). 38 C.F.R. § 3.816.  The covered diseases are listed in 38 C.F.R. § 3.816(b)(2).  Although ischemic heart disease is not listed in that section, the final rule made clear that the effective dates of awards of ischemic heart disease under 38 C.F.R. § 3.309(e) are governed by the Nehmer provisions.  See 75 Fed. Reg. at 53203.

Where a Nehmer class member is entitled to disability compensation for a covered herbicide disease, and the claim was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section, which pertains to claims filed within one year from the date of separation from service.  See 38 C.F.R. § 3.816(c)(2).

Prior to the December 1, 2003, claim, there is no evidence of record indicating any intent to apply for compensation for ischemic heart disease.  Prior to this date, a review of the claims file shows that the Veteran applied for educational benefits, but there is no indication of any intent to seek service connection for CAD.  Thus, December 1, 2003, is the proper effective date for the grant of service connection for CAD.

CAD Evaluation

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, staged ratings are in effect.

This disability is evaluated under 38 C.F.R. § 4.104 Diagnostic Codes 7005 and 7006.  Under those criteria, a 100 percent rating is assigned for three months following a myocardial infarction, documented by laboratory tests.  38 C.F.R. § 4.104 Diagnostic Code 7006.  Thereafter a 10 percent rating contemplates a workload of greater than 7 METs but not greater than 10 METs which results in dyspnea, fatigue, angina, dizziness, or syncope; or, continuous medication required. 38 C.F.R. § 4.104 Diagnostic Codes 7005 and 7006.  A 30 percent rating is assigned for a workload of greater than 5 METs but not greater than 7 METs which results in dyspnea, fatigue, angina, dizziness, or syncope; or, evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Id.  A 60 percent rating is assigned where there is more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs which results in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent to 50 percent.  Id.  Finally, a 100 percent rating is assigned where there is documented coronary artery disease (Diagnostic Code 7005) or myocardial infarction (Diagnostic Code 7006) resulting in chronic congestive heart failure; or, workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

In all cases, whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication must be ascertained.  Even if the requirement for a 10 percent rating (based on the need for continuous medication) or a 30 percent rating (based on the presence of cardiac hypertrophy or dilatation) is met, MET testing is required except when there is a medical contraindication, when the left ventricular ejection fraction has been measured and is 50 percent or less, when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year, and when a 100 percent evaluation can be assigned on another basis.  If left ventricular ejection fraction (LVEF) testing is not of record, evaluation should be based on alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability.  38 C.F.R. 4.100.

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of the record discloses that in March 1998 the Veteran was assessed as having triple vessel CAD following a heart attack, i.e. myocardial infarction.  At that time he underwent CABG times 4.  

A March 1999 letter from the James L. Gordon Memorial Hospital reflects that the Veteran remained asymptomatic.  Stress testing showed equivocal changes in V5, V6 at 10 METS, and the Veteran was tolerated the procedure well with no complaints of angina.

A November 2003 private medical record reflects complaints of on and off chest pain for about 2 weeks.  Chest pain, unspecified, was assessed at this time.

In March 2011, the Veteran filed for service connection of CAD.  Along with his claim, he submitted a May 10, 2010, echocardiogram (ECG), which showed a dilated and hypertrophied left ventricle.   Based upon this ECG, the RO assigned a 30 percent evaluation for evidence of cardiac hypertrophy on ECG.  See 38 C.F.R. § 4.104, Diagnostic Codes 7005, 7006.  

In furtherance of substantiating his claim, the Veteran submitted a June 13, 2011, Ischemic Heart Disease (IHD) Disability Benefits Questionnaire (DBQ) filled out by a private physician.  The DBQ reflects that METs testing could not be performed as it was not required as part of the Veteran's treatment plan.  At this time, the Veteran reported fatigue and angina at an estimated greater than 3 to 5 METs.  Based upon this evidence, the AOJ assigned a 60 percent evaluation effective June 13, 2011.  Id.  

Prior to May 10, 2011, an evaluation in excess of 10 percent is not warranted.  METs testing in March 1999 showed a workload of 10 METs and that the Veteran tolerated exercise stress testing well with no complaints of angina.  November 2003 records show on and off chest pain; however, it is not until the May 10, 2010 ECG that there appears evidence of cardiac hypertrophy, which warrants a 30 percent evaluation.  Likewise, prior to this date, no clinical evidence demonstrates a workload less than 7 METs, cardiac hypertrophy or dilatation, left ventricular fraction of 50 percent or less, or acute or chronic congestive heart failure.  In the absence of any evidence of these manifestations, an evaluation in excess of 10 percent prior to May 10, 2011, is not warranted.  Fenderson¸ supra.

From May 10, 2011, through June 12, 2011, an evaluation in excess of 30 percent is not warranted.  As noted, the AOJ effectuated a 30 percent evaluation based upon a May 10, 2011, ECG showing cardiac hypertrophy.  However, it is not until the June 13, 2011, DBQ that there appears evidence to substantiate a higher evaluation.  In this case, a 60 percent evaluation has been assigned based upon the DBQ findings showing a workload of greater than 3 METs, but not greater than 5 METs.  During this period, albeit brief, there is no indication of a workload of 5 METs or less, left ventricular fraction of 50 percent or less, or acute or chronic congestive heart failure.  Thus, an evaluation in excess of 30 percent is not warranted.  Fenderson, supra.

From June 13, 2011, an evaluation in excess of 60 percent is also not warranted.  In order to substantiate the maximum schedular evaluation of 100 percent, in the absence of myocardial infarction during the applicable period in this case, the evidence must show chronic congestive heart failure, workload of 3 METs or less or left ventricular fraction of less than 30 percent.  The June 13, 2011, DBQ shows a workload of greater than 3 METs but not greater than 5 METs, but no findings consistent with acute or chronic congestive heart failure or left ventricular fraction of less than 30 percent.  Thus, from June 13, 2011, an evaluation in excess of 60 percent is not warranted.  Fenderson¸ supra.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include 'marked interference with employment' and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1).

Turning to the first step of the extraschedular analysis, the Veteran's CAD has been manifested by dyspnea and angina on exertion and cardiac hypertrophy, as outlined above.  The schedular rating criteria contemplate such symptomatology.  For these reasons, the Board finds that the schedular rating criteria in this case are adequate to rate the Veteran's CAD, and the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  In the absence of exceptional factors associated with the disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Although the Veteran has asserted that both service-connected diabetes mellitus and CAD impact his employment, in this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


TDIU Prior to June 13, 2011

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  The appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  Fenderson, supra.  

The Veteran is currently in receipt of compensation for the following disabilities: 1) CAD, with a 10 percent evaluation prior to May 10, 2011, a 30 percent evaluation from May 10, 2011, through June 12, 2011, and a 60 percent evaluation from June 13, 2011; 2) diabetes mellitus, with a 20 percent evaluation from June 13, 2011; 3) diabetic cataracts, with a 10 percent evaluation from June 13, 2011; and 4) hypertension with a 10 percent evaluation from June 13, 2011.  

From June 13, 2011, his combined evaluation for purposes of compensation is 70 percent.  Prior to June 13, 2011, he did not have a single service-connected disability rated at 60 percent or more and his combined rating was less than 70 percent.  Accordingly, prior to June 13, 2011, the Veteran does not meet the minimum schedular criteria for consideration of a TDIU.  

In order to obtain a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against referring the Veteran's claim for a TDIU prior to June 13, 2011, on an extraschedular basis.  The Veteran has stated that he resigned from his employment in 2003 due to health problems.  However, it is not until the June 13, 2011, DBQ that there appears clinical evidence that the Veteran's CAD limited his work and daily activity.  VA diabetes examination in November 2012 reflects that diabetes mellitus has no impact on the Veteran's employment.  Prior to this date, the Veteran's combined disability ratings are recognition that his industrial capacities were impaired as a result of his service-connected disabilities.  The Board has considered the Veteran's claim for TDIU prior to June 13, 2011,and finds that Board finds that extraschedular referral is not warranted.


ORDER

Entitlement to an effective date prior to December 1, 2003, for the award of service connection CAD is denied.

Entitlement to an initial disability evaluation in excess of 10 percent for CAD prior to May 10, 2011, is denied.

Entitlement to an initial disability evaluation in excess of 30 percent for CAD from May 10, 2011, through June 12, 2011, is denied..

Entitlement to an initial disability evaluation in excess of 60 percent for CAD from to June 13, 2011, is denied.

Entitlement to an effective date prior to June 13, 2011, for the award of a TDIU, is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


